MEMORANDUM **
Simone Nicole Pirtle appeals from the district court’s judgment revoking her five-year term of probation and imposing a six-month term of imprisonment followed by three years of supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness, United States v. Peters, 470 F.3d 907, 909 (9th Cir.2006) (per curiam), and we affirm.
Pirtle contends that her sentence was unreasonable because the district court referenced her unsuccessful appeal of her original conviction and petition for writ of certiorari. The record reflects that the district court properly considered Pirtle’s lack of contrition, along with factors set forth by 18 U.S.C. § 3553(a), and we conclude that the resultant sentence was reasonable. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-70, 168 L.Ed.2d 203 (2007); see also United States v. Perez-Perez, 512 F.3d 514, 515-17 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.